Alexander, J.
(dissenting) — At the outset of its opinion, the majority identifies the issue before us as whether plainclothes police officers executing a search warrant violated Washington’s knock and announce statute, RCW 10.31.040, by entering an occupant’s apartment after announcing their presence, identity, and purpose, but without waiting for the occupant to grant or deny them entry into the apartment. Majority op. at 364. It answers that question by concluding that the statute was not violated because waiting for the occupant of the apartment to grant or deny entry in such circumstances would “serve no logical purpose.” Majority op. at 378. It, therefore, affirms the decision of the Court of Appeals upholding the trial court’s denial of Richards’ motion to suppress the fruits of the search.
I submit that the majority not only decides the case incorrectly, it incorrectly states the issue. In my view, the pertinent question is whether plainclothes police officers executing a search warrant violated RCW 10.31.040 when they entered an apartment as, or immediately after, they announced their presence, identity, and purpose and without pausing sufficiently so that they could be “virtually certain” that the occupant of the apartment was aware of their presence, identity, and purpose prior to their entry. To that question, I would answer yes and, thus, would reverse the Court of Appeals. Accordingly, I dissent.
In State v. Coyle, 95 Wn.2d 1, 621 P.2d 1256 (1980), this court held in a unanimous opinion that in order for the police to comply with the provisions of RCW 10.31.040, they must, prior to any nonconsensual entry into a dwelling house, announce their identity, demand admittance, announce the purpose of their demand, and be explicitly or implicitly denied admittance. See Coyle, 95 Wn.2d at 6. *380Strict compliance with the statute is not, however, necessary where exigent circumstances are present or where compliance with the statute is a useless gesture. See Coyle, 95 Wn.2d at 9-11. Because there has been no suggestion by the State that any exigent circumstances were present that justified noncompliance with the statute, the focus of this case has properly been on whether or not compliance with the statute was a useless gesture and, therefore, unnecessary.
In Coyle, we indicated that the useless gesture exception to the requirements of RCW 10.31.040 is applicable only in instances where it is shown that the police are “virtually certain” that the occupant is aware of their presence, identity, and purpose prior to their entry. See Coyle, 95 Wn.2d at 11. The majority concludes that the police officers were “virtually certain” that Richards was aware of their presence and purpose before they entered his apartment. See Majority op. at 377. This conclusion is difficult to understand in light of the trial court’s failure to make a specific finding that the police were “virtually certain” that Richards had the requisite awareness.73 Furthermore, such a finding, even if it had been made, finds no support in the evidence that was before the trial court. The record reveals, rather, that when the officers of the narcotics task force went to Richards’ apartment they not only did not knock and request permission to enter, they presented themselves in a way that would not convey to the ordinary person that they were officers of the law who wished to execute a search warrant. Indeed, it is unrefuted that when Officers Erickson and Herst approached Richards’ sliding screen door, their guns were drawn and they were dressed in jeans and T-shirts. The officers each had long hair and beards and neither displayed a police badge. This is not the stereotypi*381cal vision of a police officer.74 One of the detectives, Peter Erickson, observed Richards from a vantage point outside the sliding screen door and said, “Hey, Grant,” an act which apparently caused Richards to turn around and look at him. Clerk’s Papers (CP) at 26. There was no indication, however, that this statement conveyed to Richards that Erickson was a police officer bent on serving a search warrant.
Although Erickson did—as, or immediately before, he opened the screen door and walked into Richards’ apartment—say, “Police, search warrant,” CP at 26, it can hardly be said that the authority, purpose, and identity of the officers who entered the dwelling were conveyed to Richards before they entered, much less that the officers could be “virtually certain” that Richards possessed such an awareness before the entry occurred.
As its secondary, but more fundamental, basis for upholding the search here, the majority seemingly abandons the “virtual certainty” test we set forth in Coyle. In doing so it says that “[petitioner's reliance on the ‘virtual certainty’ standard in Coyle is also not persuasive because recent United States Supreme Court decisions have concluded that ‘virtual certainty’ is not the standard for entry of premises under the Fourth Amendment.” Majority op. at 377. If this statement is meant to suggest that the majority is overruling Coyle, it should say so. More importantly, though, there is absolutely no basis for the court to forsake our holding in Coyle. I reach that decision because the decision of the United States Supreme Court upon which the majority purports to rely, Richards v. Wisconsin, 520 U.S. 385, 117 S. Ct. 1416, 137 L. Ed. 2d 615 (1997), simply does not compel a departure from the standard we set forth in Coyle.
*382In Coyle we were merely called upon to interpret the requirements of a Washington statute, RCW 10.31.040. As the majority notes, we chose to expansively interpret its provisions. Majority op. at 370. In Richards, on the other hand, the United States Supreme Court was reviewing a decision of the Wisconsin Supreme Court in which the latter court had held, in effect, that the police of that state are never required to knock and announce their presence when executing a search warrant in a felony drug case. Although the Supreme Court rejected Wisconsin’s blanket exemption to the common law knock and announce requirement, it concluded that the Fourth Amendment was not offended by a “no knock” entry in cases where the police had a “reasonable suspicion” that knocking and announcing would be dangerous or futile. See Richards, 520 U.S. at 394.
The fact that the United States Supreme Court has, in a Fourth Amendment context, given its imprimatur to this less rigorous standard for judging the validity of a no-knock entry, does not mean that a state cannot establish a standard that is more rigorous in its protection of individual rights. Unfortunately, the majority’s decision—which, in my view, goes a long way toward rendering Washington’s long-standing knock and announce statute75 a nullity in many factual circumstances—is far-reaching. The majority essentially concludes, without citation to authority, that a state legislature, by statute, cannot grant its citizens rights greater than the threshold rights provided by the United States Constitution. Such a decision is not only contrary to the principle of federalism, but it runs counter to the many cases in which we have held that Washington has afforded its citizens greater rights under its state constitution than its citizens would have under the United States Constitution. See, e.g., State v. Boland, 115 Wn.2d 571, 800 P.2d 1112 (1990); State v. Young, 123 Wn.2d 173, 867 P.2d 593 (1994). I see no reason why the same principle does not apply to a statutory recognition of privacy rights.
*383In the final analysis the majority’s decision drastically reduces the protections provided by RCW 10.31.040. I am not suggesting that police officers who have announced their identity and purpose before entry must wait to enter until they have been explicitly or implicitly denied entry if to do so would be a useless gesture, I am simply saying that under RCW 10.31.040, as we have construed it in Coyle, the officers must be “virtually certain” that their identity and purpose is known to the occupant before they enter. In instances such as we have here, where the officers bore no visible indication of their authority and only announced their purpose and identity either as they entered, or immediately prior to their entry, it cannot be said there was such certainty. I, therefore, would reverse the Court of Appeals.
Johnson, Madsen, and Sanders, JJ., concur with Alexander, J.

The closest the trial court came to making such a finding is its finding of fact III in which it indicates that one of the officers announced his identity and • purpose before entering.


I am not at all critical of the fact that the police officers were attired in this way. Obviously, a police officer’s duties may require the officer to wear a variety of clothing if he or she is engaged in undercover activities. While an officer of the law is no less an officer incognito, it is reasonable to assume that the attire is worn so that persons coming into contact with the undercover officer will not be aware that the person is a police officer.


RCW 10.31.040 was first enacted in 1881. Code of 1881 § 1170.